Citation Nr: 1812282	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-19 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation under 38 U.S.C. § 1318. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.  He died in January 2011.  The appellant is his widow.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran's death in January 2011 was not related to a service-connected disability or to service in any other way.

2.  The Veteran was not a former prisoner of war, nor was he in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).

2.  The criteria for entitlement to dependency and indemnity compensation under 38 U.S.C. § 1318 have not been met.  38 U.S.C. § 1318 (2012); 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the appellant in deciding this appeal.

Service Connection for the Cause of the Veteran's Death

The appellant claims service connection for the cause of the Veteran's death.

Benefits may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain diseases with a relationship to herbicide agent exposure, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

In making its determination, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Prior to his death, the Veteran was service connected for residuals of squamous cell carcinoma of the left true vocal cord.  Service connection was presumptive due to exposure to herbicide agents.  He was in receipt of 100 percent rating for this disability, from December 2004 until his death in January 2011.  He was not service connected for any other disability.

Private treatment records reflect that in October 2009 the Veteran underwent an esophagogastroduodenoscopy, which revealed an esophageal stricture.  A biopsy showed squamous cell carcinoma.  Two days later he underwent a right thoracotomy with excision of blebs and biopsy of paratracheal lymph node.  Biopsy of the lymph node showed poorly differentiated metastatic squamous cell carcinoma.  He was referred for an initial oncology advisement for squamous cell carcinoma of the esophagus.  Later that month a PET scan confirmed metastatic disease, and he was diagnosed with metastatic squamous cell carcinoma of the esophagus.  He initially responded well to treatment.  In March 2010 his PET scan showed progression of the disease primarily within the esophagus and surrounding lymph node chains.  In September 2010 his difficulty swallowing had worsened to the point that he could no longer swallow solid food or thick liquids.  Records from October 2010 reflect that he had recently been hospitalized for aspiration pneumonia.  He was again hospitalized in late November 2010 for five days for increasing shortness of breath and was noted to have bilateral pneumonia.  Records from December 2010 note a diagnosis of metastatic carcinoma of the gastroesophageal junction.

The Veteran's January 2011 death certificate notes an immediate cause of death of acute cardiac arrest, with secondary causes of acute respiratory failure, esophageal cancer, and pancytopenia. 

In July 2011, a VA examiner reviewed the Veteran's claims file and provided a medical opinion.  The examiner opined that the esophageal cancer was less likely than not related to service.  This opinion was based on the rationale that the Veteran's prior service-connected cancer was well-differentiated squamous cell carcinoma of the larynx, which was localized and excised.  The examiner explained that the fact that it was well-differentiated meant that the squamous cells were still very identifiable as laryngeal in nature.  At the time of this treatment, it was noted that the Veteran had reflux.  The squamous cell carcinoma diagnosed in 2009 was also well-differentiated, meaning that the cells were histologically identifiable as esophageal in origin, and thus not related to the previous laryngeal cancer.  The examiner further noted that longstanding reflux is often the cause of esophageal cancer.  The Veteran's second cancer was considered a new primary site and subsequent metastases were diagnosed as secondary to the esophageal cancer.

In her December 2011 notice of disagreement, the appellant stated that it was logical that if the Veteran had cancer in his vocal cords, the esophageal cancer listed on his death certificate shows that the cancer had spread.  In a March 2012 statement, she argued that the rating decision failed to appropriately address the fact that his esophageal carcinoma developed on the paratracheal lymph nodes and into his lungs.  She noted that presumptive service connection based on exposure to herbicide agents is available for respiratory cancers.

In a June 2013 statement, the Veteran's private treating oncologist stated that the cardiac arrest and respiratory failure listed on his death certificate were consequences of the end-stage nature of his cancer.  The oncologist opined that the Veteran died of esophageal cancer and its effects.

In her April 2014 substantive appeal, the appellant stated that Agent Orange and earlier laryngeal cancer either caused or at least rendered the Veteran predisposed to the esophageal cancer that killed him.  She stated that records did not establish a longstanding reflux problem; that esophageal cancer cells were not well-differentiated; that esophageal cancer cells were squamous as opposed to adenocarcinoma, the type of cancer caused by reflux; and that his esophageal cancer was found at the top of the esophagus and not the bottom, as one would expect with cancer caused by reflux.  The appellant stated that she expects that the Veteran's treating doctors will disagree with the VA examiner's assessment and will opine that even if there had been no metastasis, it was at least as likely that the Veteran was predisposed to esophageal cancer because of the earlier laryngeal cancer.  Based on these deficiencies, in a November 2017 brief the appellant's representative requested an outside medical opinion.

As an initial matter, the Board notes that ample evidence establishes that the Veteran's death was largely caused by his esophageal cancer.  His treatment records, his death certificate, and the June 2013 statement of his treating oncologist all show esophageal cancer and its effects led to his January 2011 death.  There is no evidence in the record to contradict this.  The question before the Board is therefore whether esophageal cancer was eligible for service connection.  Two theories of service connection have been put before the Board: that esophageal cancer is presumptively due to exposure to herbicide agents, and that esophageal cancer was related to his service-connected vocal cord cancer.  There is no evidence that esophageal cancer or any other cause of death was related to service in any way apart from these two theories.  The Board will address each theory in turn.

The Board finds that the evidence weighs against a finding that esophageal cancer is related to exposure to herbicide agents, presumptively or otherwise.  As the esophagus is not a respiratory organ, esophageal cancer is not a respiratory cancer, and esophageal cancer is not otherwise listed among the disabilities which VA recognizes a presumptive relationship with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  As to the appellant's contention that the Veteran's esophageal cancer metastasized into his trachea and lungs, presumptive service connection does not apply to non-respiratory cancers which metastasize into respiratory organs.  See VAOPGCPREC 18-97 (1997); see also Darby v. Brown, 10 Vet. App. 243 (1997).  To the extent that the appellant's statements suggest that the positioning of the cancer at the top of the esophagus makes it likely to have been related to respiration as opposed to digestion, such proximity to respiratory organs is not referred to in 38 C.F.R. § 3.309(e) and a presumption therefore is not available.  Absent a presumption based on service in Vietnam, service connection may be establish if the evidence shows that esophageal cancer was, in fact, caused by exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The only evidence of such causation, however, is the statements of the appellant.  She is not competent to offer evidence as to the causes of cancer, and there is no medical evidence indicating that the Veteran's esophageal cancer was related to exposure to herbicide agents.

The Board further finds that the evidence weighs against a finding that esophageal cancer was related to the Veteran's service-connected vocal cord cancer.  The VA examiner gave a detailed opinion explaining why the two cancers were unrelated based on the types of cells present.  The appellant argues that, contrary to the findings of the VA examiner, the esophageal cancer cells were not well-differentiated.  This position is supported by reference to the October 2009 biopsy of the paratracheal lymph node finding poorly differentiated metastatic squamous carcinoma.  The Board does not find this argument to be probative.  The biopsy does not contradict the VA examiner's opinion, which did not address the cells found in the paratracheal lymph node, but rather addressed the cells found in the esophageal carcinoma.  The appellant further argues that, contrary to the VA examiner's opinion, the Veteran did not have longstanding reflux, and his diagnosis was not one typically related to reflux.  While it is true that reflux appears to have been only an early diagnosis of the symptoms which later proved to be vocal cord cancer, the Board does not find that this point is necessary for the adequacy of the VA examiner's opinion.  The examiner proffered reflux as an alternative possible cause of esophageal cancer, but the rationale was not given in terms of probabilities.  That is, the VA examiner did not say that the presence of reflux made it less likely that the two cancers were related.  Rather, the examiner explained that the two cancers could not possibly be related based on the fundamental nature of the two diagnoses.  The appellant's efforts to rule out other possible causes of the cancer therefore do not undermine the adequacy of the VA examiner's opinion regarding vocal cord cancer.  This opinion is consistent with the Veteran's medical treatment records, which diagnosed esophageal cancer and metastases relating back to esophageal cancer, not to vocal cord cancer.  At no point in the record does any medical expert suggest that the Veteran's esophageal cancer was related to his service-connected cancer.  The only evidence of such a relationship is statements by the appellant and her representative, neither of whom is competent to opine on the nature of the cause of cancer.

For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's death in January 2011 was related to a service-connected disability or to service in any other way.  Service connection for the cause of the Veteran's death is therefore denied.

Dependency and Indemnity Compensation

The appellant claims dependency and indemnity compensation under 38 U.S.C. § 1318.

A surviving spouse may establish entitlement to dependency and indemnity compensation where it is shown that a veteran's death was not the result of willful misconduct, and at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria:  (1) that the veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the veteran was a former prisoner of war, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C. § 1318(b); 38 C.F.R. § 3.22.

The evidence establishes that the Veteran was discharged from active duty in January 1969, and had no service-connected disabilities at that time.  At the time of his death he had been rated as totally disabled for less than 7 years.  He was never a prisoner of war.  There is no evidence in the record to contradict these findings.  For these reasons, DIC benefits under 38 U.S.C. § 1318 are not warranted as a matter of law.


ORDER

Service connection for the cause of the Veteran's death is denied.

Dependency and indemnity compensation under 38 U.S.C. § 1318 is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


